Rugg, C. J.
It is sought by this petition to annul the portion of the order of the public service commission (discussed at large in Bonham v. Public Service Commissioners, ante, 309), which relates to city lines and requires the issuance of not less than five tickets or tokens for thirty-five cents as the sole means by which the public can avail itself of the seven cent fare there established, and the requirement of a ten cent fare when paid in cash. Such an order is within the scope of the authority conferred by St. 1913, c. 784, upon the public service commission. The order itself is not irrational. It is open to no objection in law. Donham v. Public Service Commissioners, ante, 309.
In our opinion no federal question is presented on this record. There is no attempt to make anything else than silver or other coin or money of the United States legal tender. The fare is fixed by the order of the public service commission. If cash is offered and not a ticket, ten cents is required. That may be paid in legal tender. If a ticket is presented, it also is to be accepted. But there is no obligation to present anything except legal tender in payment for the fare. Manifestly U. S. Rev. Sts. § 3587, to the effect that minor coins of the United States shall be legal tender, *331has no relevancy to such transactions as are here contemplated. Art. 1, § 8 of the Constitution of the United States, conferring upon Congress exclusive power to coin money and regulate the value thereof, and §10, forbidding the States to make anything but gold and silver coin a tender in payment of debts, appear to us to be equally irrelevant. See Swan v. Manchester & Lawrence Railroad, 132 Mass. 116, and Pennsylvania Railroad v. Towers, 245 U. S. 6.

Petition dismissed.